Citation Nr: 0407469	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-04 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability with right leg weakness, to include as secondary 
to the veteran's service-connected left knee disability. 

2.  Entitlement to service connection for degenerative joint 
disease, lumbar spine (also claimed as left hip and groin 
numbness), to include as secondary to the veteran's service-
connected left knee disability.

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to the veteran's service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1953 until 
November 1956.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the Board has determined that additional 
development is required in order to fairly adjudicate the 
claim.  Specifically, the VA examiner in July 2001 did not 
explain with sufficient clarity whether it is at least as 
likely as not that the veteran's conditions of the right 
knee, lumbar spine and left ankle are proximately due to or 
the result of his service-connected left knee disability.  
Moreover, while the VA examiner in July 2001 mentioned that 
the veteran's non-service connected conditions were subject 
to flare-ups, he did not specifically address whether such 
aggravation constituted additional disability, and if so, 
whether such additional disability was due to his service-
connected left knee disability.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Request that the VA examiner who 
evaluated the veteran in July 2001 review 
that examination report, as well as the 
remainder of the claims file.  Following 
such review, he/she should clearly state 
whether it is at least as likely as not 
that the veteran's conditions of the 
right knee, lumbar spine and left ankle 
are proximately due to or the result of 
his service-connected left knee 
disability.  The examiner should support 
his/her conclusions by citing specific 
evidence of record.   Moreover, if the 
examiner does not find such a 
relationship to exist, he/she must next 
address whether any flare-ups of the 
right knee, lumbar spine and/or left 
ankle disorders represent additional 
disability, and if so, whether such 
additional disability is due to the 
service-connected left knee disability.  
Again, a clear rationale should be 
provided in support of the examiner's 
conclusion.  

If the examiner who evaluated the veteran 
in July 2001 is not available to respond 
to this inquiry, then another qualified 
examiner may answer in his/her place 
after reviewing the claims file.  In 
either case, if it is determined that a 
new examination is required in order to 
fully respond to the questions posed, 
then such should be scheduled and all 
necessary tests should be completed.  

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the December 2002 Statement 
of the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


